Filed 4/12/22 P. v. Williams CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                         B313049

         Plaintiff and Respondent,                                  (Los Angeles County
                                                                    Super. Ct. No. KA122091)
         v.

ARTHUR LEON WILLIAMS, III,

         Defendant and Appellant.


      APPEAL from judgment of the Superior Court of Los
Angeles County. Mike Camacho, Judge. Conditionally reversed
in part and remanded with directions.
      Richard L. Fitzer, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Noah P. Hill and Nima Razfar,
Deputy Attorneys General, for Plaintiff and Respondent.

                        _________________________________
       Defendant Arthur Leon Williams III appeals from a final
judgment entered after a no contest plea to misdemeanor
possession of a controlled substance under Health and Safety
Code section 11377, subdivision (a), for which he was placed on
one year summary probation, subject to credit for one day time
served, narcotics conditions, and minimum fines. His sole
contention on appeal is that the trial court erred in denying his
discovery motion filed pursuant to Evidence Code section 1043
and Pitchess v. Superior Court (1974) 11 Cal.3d 531 (a Pitchess
motion), in advance of his motion to suppress evidence. We
agree, conditionally reverse the judgment, and remand for
further proceedings as set forth herein.
                         BACKGROUND
       Officer Rodney Cavanaugh and his partner, Officer
Gribben, were patrolling the area around Willie White Park in
Pomona late one night in May of 2019 when they encountered a
parked car with three men inside. Officer Cavanaugh used the
spotlight mounted on the exterior of his police cruiser to
illuminate the inside of the car. The men in the car were
Williams, Anthony Tucker, and a third man. Officer Cavanaugh
testified that he immediately recognized Tucker from prior
contacts and knew that he was on probation for a weapons
violation and subject to a search condition.1 On this basis, he and
his partner exited their cruiser to conduct a probation search of
the car.


1     There is no dispute as to whether Tucker was on probation
for a weapons violation and subject to a search condition.
As discussed in detail below, Williams does dispute that Officer
Cavanaugh immediately recognized Tucker.




                                2
       The officers removed the men from the car and then asked
them whether there was any contraband inside. Williams told
Officer Cavanaugh that PCP was hidden in a child seat in the
rear of the car. Officer Cavanaugh asked Williams to retrieve
that PCP and Williams complied. Officer Cavanaugh then asked
whether there was any more PCP in the car and Williams told
him that there was more in the trunk, which Officer Cavanaugh
located. Williams was arrested and charged with felony
violations of Health and Safety Code sections 11378.5 and
11379.5, subdivision (a).
       In October of 2020, Williams filed his Pitchess motion,
seeking information from Officer Cavanaugh’s personnel records
pertaining to his “characters for honesty and integrity,” including
accusations of, among other things, “filing false police reports.”
In support of the motion, Williams’s counsel averred that Officer
Cavanaugh’s report of the incident contained four false
statements as follows: (a) contrary to the report that Officer
Cavanaugh’s body camera was on “throughout the duration of the
investigation,” it was activated only at some point after the initial
encounter ; (b) contrary to the report that Williams’s car was
parked on the east side of the park, it was actually on the street
bordering the park to the east on the side of the street opposite
the park ; (c) contrary to the report that Williams or the other
occupants of the car were smoking cigarettes, they were not ; and
(d) contrary to the report that Officer Cavanaugh immediately
recognized Tucker, Officer Cavanaugh “could not have
immediately observed Mr. Tucker from his position.”




                                 3
       Counsel’s affidavit purported to attach the police report but
apparently failed to do so. However, at the hearing, the trial
court2 elicited further information from Williams’s counsel and
the deputy district attorney concerning the contents of the police
report and the circumstances surrounding the arrest.
Importantly, counsel provided additional information about the
relative positioning of Williams’s car and the police cruiser and
where Williams and Tucker were seated in Williams’s car. She
further explained the relevance of this information to her theory
that Officer Cavanaugh detained Williams without reasonable
suspicion.
       The trial court denied the motion. In its view, the
misstatements alleged were not material to establish a defense to
the charged conduct and Williams failed to lay a plausible factual
foundation for his defense.
       In March of 2021, Williams filed a motion to suppress
evidence, which the trial court heard in May. At the hearing the
trial court indicated that at least a portion of the evidence
against Williams would be admissible. Thereafter, the parties
reached an agreement whereby the People added a misdemeanor
charge for violation of Health and Safety Code section 11377 to
which Williams pleaded no contest. The trial court suspended
any sentence, placed Williams on a one-year summary probation,
and dismissed the original felony charges against him.
       This appeal followed.




2    The Pitchess hearing was conducted by Judge Steven D.
Blades.




                                 4
                           DISCUSSION
      A. Jurisdiction to Consider Appeal
      “The right to appeal is statutory only, and a party may not
appeal a trial court’s judgment, order or ruling unless such is
expressly made appealable by statute.” (People v. Loper (2015) 60
Cal.4th 1155, 1159.)
      Ordinarily, a certificate of probable cause is required to
take an appeal after a plea of guilty or no contest. (Pen. Code,
§ 1237.5.) However, a defendant that pleads guilty may obtain
appellate review of the validity of a search or seizure if, at some
point prior to the conviction, the defendant moved for the return
or suppression of evidence. (Pen. Code, § 1538.5, subd. (m).)
      Here, Williams asserts that we have jurisdiction to review
denial of his Pitchess motion pursuant to People v. Collins (2004)
115 Cal.App.4th 137, 151 (Collins), which holds that a Pitchess
motion that is intertwined with litigating the legality of a search
may be appealed pursuant to section 1538.5, subdivision (m).
Williams notes that he filed his Pitchess motion in October 2020
and a motion to suppress in March 2021 and that “[b]oth motions
make clear that Officer Cavanaugh’s credibility was central to
the defense argument that the detention in this case violated the
Fourth Amendment.”
      The People do not dispute that Williams’s appeal is proper
under Penal Code section 1538.5, subdivision (m) and Collins.
But “[b]ecause an appealable judgment or order is essential to
appellate jurisdiction, the appellate court must consider the
question of appealability sua sponte, and dismiss the appeal if
the judgment or order is found to be nonappealable.” (People v.
Clark (2021) 67 Cal.App.5th 248, 254.)




                                5
       In Collins, the defendant’s Pitchess motion sought
information concerning officers’ “ ‘illegal activities, improper
tactics, dishonesty, planting evidence, improper search and
seizure, and harassment’ ” because the defendant contended the
officers “ ‘failed to follow search procedures[,] . . . tamper[ed] with
evidence[,] acting without probable cause on an unreliable and
bogus confidential letter that was destroyed by design.’ ”
(Collins, supra, 115 Cal.App.4th at pp. 149–150.) On this basis
the appellate court found that the Pitchess motion was
sufficiently intertwined with the defendant’s motion to suppress
evidence to permit review pursuant to section 1538.5,
subdivision (m). (See Collins, supra, 115 Cal.App.4th at p. 151.)
       Here, Williams’s Pitchess motion makes no mention of a
planned motion to suppress. Instead, it states that Williams
intends to use information sought in order to impeach Officer
Cavanaugh “at trial.” However, it does seek information
pertaining to Officer Cavanaugh’s “honesty and integrity,” does
recite the circumstances surrounding the search, and contends
that Officer Cavanaugh was untruthful in his police report in
reciting certain aspects of the detention leading to the search.
       With the context of Williams’s counsel’s additional
arguments at the Pitchess hearing, we conclude that the Pitchess
motion was sufficiently related to the motion to suppress to
support our jurisdiction. The motion to suppress questioned
whether the officers had reasonable suspicion to detain Williams,
and Officer Cavanaugh testified at the hearing on the motion to
suppress about the grounds for the detention. Thus, had the
Pitchess motion been successful and yielded evidence, the
evidence so obtained could have been relevant to the motion to
suppress.




                                   6
       B. Pitchess Motion Procedure and Standard of
          Appellate Review
       While California law makes police personnel records
presumptively confidential (Pen. Code, § 832.7), a defendant may
request access to such records pursuant to section 1043 of the
Evidence Code, part of the statutory scheme codifying the
Supreme Court’s ruling in Pitchess, supra, 11 Cal.3d 531.
Section 1043 requires a written motion and supporting affidavit
establishing, inter alia, “good cause” for the discovery sought and
materiality to the subject matter in the pending litigation.
(Evid. Code, § 1043, subds. (a), (b)(3).) The affidavit may be made
by defense counsel on information and belief. (City of Santa Cruz
v. Municipal Court (1989) 49 Cal.3d 74, 89.) If good cause is
shown, the trial court must undertake an in-chambers review of
the officer’s personnel records for material responsive to
defendant’s request. (Evid. Code, § 1045.) If responsive
materials are present, they shall be disclosed to the defendant
subject to conditions allowed and appropriate under, or required
by, Evidence Code section 1045. (Warrick v. Superior Court
(2005) 35 Cal.4th 1011, 1019 (Warrick).)
       We review a trial court’s ruling on a Pitchess motion for
abuse of discretion. (People v. Lewis and Oliver (2006) 39 Cal.4th
970, 992.)
       C. Discussion
       A defendant seeking to establish “good cause” for the
purposes of Evidence Code section 1043, subdivision (b)(3), must
show “both ‘ “materiality” to the subject matter of the pending
litigation and a “reasonable belief” that the agency has the type
of information sought.’ [Citation.]” (Warrick, supra, 35 Cal.4th at
p. 1016.)




                                7
       To show materiality, the defense counsel’s affidavit must
“propose a defense or defenses to the pending charges,” and
“articulate how the discovery sought may lead to relevant
evidence or may itself be admissible direct or impeachment
evidence [citations] that would support those proposed defenses.”
(Warrick, supra, 35 Cal.4th at p. 1024.) The affidavit must
further “describe a factual scenario supporting the claimed officer
misconduct.” (Ibid.) “That factual scenario, depending on the
circumstances of the case, may consist of a denial of the facts
asserted in the police report.” (Id. at pp. 1024–1025.)
       At a hearing on a Pitchess motion, the trial court may
consider the affidavit in context with other pertinent documents
before it, including the police report and witness statements.
(Warrick, supra, 35 Cal.4th at p. 1025.) The court then must
determine whether the affidavit and other supporting documents
“suffice to ‘establish a plausible factual foundation’ for the alleged
officer misconduct and to ‘articulate a valid theory as to how the
information sought might be admissible’ [in the proceedings at
hand]. [Citation.]” (Ibid.)
       “[A] plausible scenario of officer misconduct is one that
might or could have occurred. Such a scenario is plausible
because it presents an assertion of specific police misconduct that
is both internally consistent and supports the defense proposed to
the charges.” (Warrick, supra, 35 Cal.4th at p. 1026.)
       The trial court here abused its discretion in denying
Williams’s Pitchess motion. First, the trial court misinterpreted
case law surrounding Pitchess motions as requiring that they
seek evidence relevant to a substantive defense to the charged
crime. Specifically, it faulted Williams for failing to deny
involvement in the possession of narcotics or offer a non-culpable




                                  8
explanation of his presence or conduct at the time of his
detention, and noted that portions of the police report claimed as
false were “not germane to a defense such as this as to being
charged with possession of narcotics.” Case law is clear that
impeachment evidence is a proper target of a Pitchess motion.
(People v. Hustead (1999) 74 Cal.App.4th 410, 416 (Hustead)).
       Second, and relatedly, the trial court failed to apprehend
the significance of the information requested to Williams’s efforts
to show that he was detained without reasonable suspicion.
At the hearing, the trial court acknowledged that the only proper
grounds for detaining Williams was the presence in the car of
Tucker, a probationer subject to search conditions. Williams’s
counsel further elaborated on claims in her affidavit that Officer
Cavanaugh could not see Tucker from the police cruiser, despite
his contrary assertion in the police report. Specifically, she
explained that when the cruiser pulled up parallel to Williams’s
parked car on the driver’s side, Williams would have blocked
Cavanaugh’s view of Tucker because Williams was in the driver’s
seat and Tucker was in the passenger’s seat. To this, the trial
court responded “there’s no way to disprove Cavanaugh’s claim
that from 15 feet away, shining a spotlight inside the car, that he
couldn’t see [Tucker].” However, it would not be Williams’s
burden in a later hearing to prove Officer Cavanaugh did not see
Tucker. Rather, it would be the prosecution’s burden to prove he
did. (People v. Bower (1979) 24 Cal.3d 638, 644 [prosecution
bears the burden to prove existence of reasonable suspicion].)3


3     People v. Bower, supra, 24 Cal.3d 638, was abrogated on
other grounds by constitutional amendment, as stated in People
v. Lloyd (1992) 4 Cal.App.4th 724, 732–733.




                                 9
Since only Officer Cavanaugh could testify as to what he actually
saw under the circumstances, impeachment evidence impugning
his credibility would be both admissible and critical to Williams
in mounting a defense. (Evid. Code, § 780, subd. (e).)
       Third, and finally, the trial court held Williams to a higher
standard than plausibility in denying his Pitchess motion. By the
end of the hearing, the court understood Williams’s position that
his detention was pretextual and the police report contained false
information to justify it, but denied the motion because it was
unpersuaded that Officer Cavanaugh’s statements were
untruthful. The court acknowledged that Williams “might” have
“a viable defense,” but because Tucker was actually in the car,
Cavanaugh’s statement that he saw Tucker was not manifestly
false. Had Tucker not in fact been in the car, the court explained,
“that would be a different story.” At the point the trial court
acknowledged that Williams articulated a potentially viable
defense (suppression of the evidence) based on a factual scenario
that contradicted that set forth in the police report, Williams had
carried his burden to show that specific police misconduct—filing
a false police report—might have (i.e., “plausibly”) occurred.
Personnel records concerning Officer Cavanaugh’s honesty and
integrity are plainly material to establishing this defense and
would be potential impeachment evidence.




                                10
       For these reasons, the trial court should have granted
Williams’s motion and conducted an in camera review of Officer
Cavanaugh’s personnel records.4
                            DISPOSITION
       Accordingly, we order a limited remand pursuant to the
procedures outlined in Hustead, supra, 74 Cal.App.4th at page
423. Specifically, we reverse the judgment conditionally and
remand to the trial court to conduct an in camera hearing on the
Pitchess motion as to all records of incidents bearing on Officer
Cavanaugh’s honesty and integrity, including accusations of
lying, filing false police reports, fabricating admissions,
confessions or other evidence, perjury, theft, fraud,
misrepresentations, illegal coverups, or malfeasance. If there is
no discoverable information in the file, then the trial court is
ordered to reinstate the original judgment and sentence, and the
judgment is ordered affirmed. If, however, there is relevant
discoverable information in Officer Cavanaugh’s file, Williams
should be given an opportunity to determine if the information
would have led to any relevant, admissible evidence that he could
have presented in support of the suppression motion or at trial.
If Williams demonstrates that he was prejudiced by the denial of


4       We acknowledge that the trial court’s job was made more
difficult in this instance because the actual police report
containing the allegedly false statements was not attached to
Williams’s motion. In addition, key information—both factual
(e.g., positioning of the vehicles) and argumentative (e.g., that
detention was pretextual)—was presented for the first time at
oral argument. The trial court’s willingness to expand the record
at the hearing contributed substantially to creating an adequate
record for our review and decision.




                               11
the discovery, the trial court should permit Williams to renew his
suppression motion, with a backup trial if denied. If he does not
demonstrate prejudice, then his conviction is ordered reinstated
and the judgment is ordered affirmed.




                                                         *
                                      HARUTUNIAN, J.
We concur:




             STRATTON, Acting P. J.




             WILEY, J.




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 12